Order entered August 1, 1960, vacating default judgment, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $20 costs and disbursements to plaintiff-appellant, and motion denied, with $10 costs, without prejudice to its renewal in a proper county. The directions of subdivisions 1 and 2 of rule 63 of the Rules of Civil Practice requiring that a motion in an action triable in the First Judicial District must be made in that district constitute a procedural mandate, whether or not the Madison County Special Term had jurisdiction; and the objection to “ jurisdiction ” taken by appellant sufficiently invoked the rule to require either a denial of *744the motion on procedural grounds or its transfer to the New York Special Term. A stay of execution of 60 days is granted to allow defendant to renew the motion in accordance with the rule. Concur — Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.